ORDER
MARC K. BONDS of JERSEY CITY having been ordered to show cause on December 1, 1992, why he should not be immediately temporarily suspended from the practice of law for failure to comply with a fee award made by the District VI Fee Arbitration Committee, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that MARC K. BONDS of JERSEY CITY is suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.